Exhibit 10.11

November 2, 2006

Maria F. Magurno

622 Eagle Rock Avenue

West Orange, NJ 07052-2989

Dear Ms. Magurno:

In connection with the anticipated merger (the “Merger”) of PennFed Financial
Services, Inc. (the “Company”) with and into New York Community Bancorp, Inc.
(“NYB”) as contemplated by the Agreement and Plan of Merger, dated as of
November 2, 2006, by and between NYB and the Company (the “Merger Agreement”),
which is entered into as of today, the Company, NYB and you hereby enter into
this agreement (this “Agreement”). Capitalized terms used but not otherwise
defined in this Agreement shall have the meaning set forth in the Merger
Agreement.

1. 2006 Payment. Prior to December 31, 2006, the Company shall pay you $550,000.
This amount is intended to fully compensate you in exchange for your foregoing
the change in control payment due you under Section 7(c) of your Employment
Agreement (the “2.99 Payment Amount”). If the payment under this Paragraph 1
exceeds the 2.99 Payment Amount, the excess shall be treated as made pursuant to
a separation pay arrangement exempt from Section 409A of the Internal Revenue
Code (the “Code”) (the Paragraph 1 Severance Payment”) and subject to the
separation payment limitations of Paragraph 2. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, you agree that this payment
shall not be taken into account in computing any benefits under any plan,
program or arrangement of the Company or its Affiliates in which you participate
or to which you are a party. Not later than 10 business days prior to the
scheduled payment date, NYB shall be provided with sufficient information by the
Company to enable its Tax Advisor (as defined below) to determine whether such
payment is in compliance with Paragraph 4 of this Agreement.

2. Effective Time Payment. (a) At or immediately following the Effective Time,
the Company or NYB shall pay you $200,000. If your employment with the Company
is terminated prior to the Effective Time due to disability or death, you or
your estate, as applicable, shall be entitled to the foregoing payment at or
immediately following the Effective Time. At your written election prior to the
Effective Time, the foregoing payment shall be reduced by the present value at
the Effective Time of the expected health and dental premiums to be paid by NYB,
to maintain continuing health and dental insurance coverage for you and your
dependents for the three year period following your employment termination (the
“Extended Coverage”) and you and your dependents will be entitled to receive the
Extended Coverage and to receive COBRA benefits thereafter. For the avoidance of
doubt, and notwithstanding anything herein to the contrary, you agree that this
payment shall not be taken into account in computing any benefits under any
plan, program or arrangement of the Company or its Affiliates in which you
participate or to which you are a party. Not later than 10 business days prior
to the scheduled payment date, NYB shall be provided with sufficient information
by the Company to enable its Tax Advisor (as defined below) to determine whether
such payment is in compliance with Paragraph 5 of this Agreement.

(b) The payment under this Paragraph 2 shall be considered made pursuant to a
separation pay arrangement exempt from the application of Section 409A of the
Code, to the extent that the sum of this payment and the Paragraph 1 Severance
Payment does not exceed the separation pay arrangement limitation set forth in
the Proposed Treasury Regulation 1.409A-1(b)(9)(iii)(A).



--------------------------------------------------------------------------------

3. Exercise of Nonqualified Stock Options. You agree that, on or before
December 28, 2006, you will exercise all Company nonqualified stock options you
hold as of the date of this Agreement.

4. Termination of Prior Agreement; Agreement to Remain Employed Through
Effective Time; Required Termination of Employment at the End of your Retention
Period. You hereby agree that, in consideration of the Company and NYB entering
into this Agreement, effective as of the date hereof, the Employment Agreement
by and between the Company and you, dated as of November 28, 2004, shall be null
and void and no person or entity shall be obligated to pay you or any person any
amounts or provide any benefits in respect to such Employment Agreement.
Further, in consideration of the benefits conferred upon you pursuant to this
Agreement, you hereby agree not to voluntarily terminate your employment with
the Company or any of its Affiliates prior to the Effective Time, and, prior to
the Effective Time, the Company agrees not to terminate your employment with the
Company or its Affiliates, except for cause as defined in your Employment
Agreement. After the end of the retention period set out in your retention
agreement, your employment with the Company shall terminate (so that,
accordingly, the Paragraph 1 Severance Payment and the Paragraph 2 Severance
Payment are considered made under a separation pay arrangement within the
meaning of Section 409A of the Code).

5. Withholding and Reduction. The Company will withhold and deposit all federal,
state and local income and employment taxes that are owed by you with respect to
all amounts paid or benefits provided to or for you by the Company or any
Affiliate pursuant to this Agreement.

It is the intention of the parties that no payment be made or benefit be
provided to you under this Agreement or otherwise by the Company that would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code and any regulations thereunder, thereby resulting in a loss of an
income tax deduction by the Company or NYB or the imposition of an excise tax on
you under Section 4999 of the Code. If, at any time, it is determined as
provided below that some or all of the payments or benefits scheduled to be made
or provided under this Agreement, when combined with any other payments or
benefits provided to you by the Company and/or any of its subsidiaries, would
constitute nondeductible excess parachute payments under Section 280G of the
Code, then the payments or benefits scheduled under this Agreement will be
reduced to one dollar less than the maximum amount which may be paid or provided
without causing any such payments or benefits scheduled hereunder to be
nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the Tax Advisor shall be binding on the parties,
unless within 15 days after such determination, a reputable tax advisor retained
by you disputes such determination in writing. If the two (2) tax advisors
cannot resolve the dispute within five (5) business days, they shall jointly
appoint a third tax advisor to make the final determination. If a dispute
arises, the joint determination of the two (2) tax advisors or the determination
of the third tax advisor, as applicable, shall be binding on the parties. You
shall have the right to designate within a reasonable period which payments or
benefits scheduled under this Agreement will be reduced; provided, however, that
if you do not provide such direction, the Company or NYB will implement any
necessary reductions in its discretion. For purposes of this paragraph, “Tax
Advisor” shall mean a law firm, benefits consulting firm or independent
accounting firm (which firm may be NYB’s independent auditors) appointed by NYB
to make the determination required by this paragraph.

6. Successors. This Agreement is personal to you and without the prior written
consent of the Company shall not be assignable by you otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by your legal representatives. This Agreement shall inure
to the benefit of and be binding upon the Company, NYB, and their successors and
assigns.

 

2



--------------------------------------------------------------------------------

7. Waiver. Failure of the Company or NYB to demand strict compliance with any of
the terms, covenants or conditions of this Agreement shall not be deemed a
waiver of such term, covenant or condition, nor shall any waiver or
relinquishment of any such term, covenant or condition on any occasion or
multiple occasions be deemed a waiver or relinquishment of such term, covenant
or condition.

8. Effect of Termination of the Merger on 2006 Payments; Repayment of Benefit.

(a) If you receive the payment described in Paragraph 1 (the “2006 Payment”),
and the Merger Agreement is subsequently terminated, then you shall not be
entitled to any other benefit payable on account of, or in connection with, a
change in control involving the Company or a successor thereto (other than a
benefit payable under a plan qualified under Code Section 401(a)),
notwithstanding any provision of any other plan, program or agreement to the
contrary. In consideration for receiving your 2006 Payment, you agree to waive
any and all rights you may now or hereafter may have under such other plan,
program or agreement.

(b) If you voluntarily terminate employment with the Company after you receive
your 2006 Payment, but prior to the Effective Time or the termination of the
Merger Agreement, whichever shall first occur, you agree to repay your 2006
Payment to the Company, with interest at a rate of seven percent (7%) per annum,
determined from the date the 2006 Payment is made to you until the date of
repayment. Upon the receipt by the Company of such repayment, then paragraph
(a) of this Section 8 shall terminate and have no force or effect.

9. Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the State of New York, without regard to conflict of laws
rules. You, the Company and NYB (i) hereby consent to submit to the exclusive
personal jurisdiction of any Federal court located in the State of New York or
any court of the State of New York in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, and
(ii) hereby waive any right to challenge jurisdiction or venue in such courts
with regard to any suit, action, or proceeding under or in connection with the
Agreement. Each party to this Agreement also hereby waives any right to trial by
jury in connection with any suit, action, or proceeding under or in connection
with this Agreement.

10. Entire and Final Agreement. Except for the Retention Agreement entered into
between you and New York Community Bank dated as of the date hereof (but
effective immediately following the Effective Time), this Agreement shall
supersede any and all prior oral or written representations, understandings and
agreements of the parties with respect to the matters addressed herein and it
contains the entire agreement of the parties with respect to those matters. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. Once signed by the parties hereto, no
provision of this Agreement may be modified or amended unless agreed to in
writing, signed by you and a duly authorized officer of the Company and NYB.

11. Assignment. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by you. Neither this Agreement nor
any of the rights, obligations or interests arising hereunder may be assigned by
the Company without your prior written consent, to a person or entity other than
an affiliate or parent entity of the Company or its successors or assigns;
provided, however, that, in the event of the merger, consolidation, transfer, or
sale of all or substantially all of the assets of the Company with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder.

 

3



--------------------------------------------------------------------------------

12. Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience only and shall not affect the meaning or
interpretation of this Agreement.

13. Notices. All notices required by this Agreement shall be sent in writing and
delivered by one party to the other by overnight express mail to the following
persons and addresses:

If to the Company:

PennFed Financial Services, Inc.

622 Eagle Rock Avenue

West Orange, NJ 07052-2989

Attn: Patrick D. McTernan, Secretary

If to you:

Maria F. Magurno

At the most recent address on file at the Company.

14. Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, and each of which shall be considered an original for
all purposes.

 

4



--------------------------------------------------------------------------------

If the foregoing is satisfactory, please so indicate by signing and returning to
the Company and the enclosed copy of this letter whereupon this will constitute
our agreement on the subject.

 

PENNFED FINANCIAL SERVICES, INC.

By:

 

/s/ Joseph L. LaMonica

Name:  

Joseph L. LaMonica, President and CEO

Date:  

November 2, 2006

NEW YORK COMMUNITY BANCORP, INC.

By:

 

/s/ Joseph R. Ficalora

Name:  

Joseph R. Ficalora, President and CEO

Date:  

November 2, 2006

 

ACCEPTED AND AGREED TO:

/s/ Maria F. Magurno

Employee Date:  

November 2, 2006

 

5